Title: To George Washington from the Massachusetts General Court, 7 December 1775
From: Massachusetts General Court
To: Washington, George



Sir
Watertown [Mass.] Decemr 7th 1775

We inclose to your Excellency an attested Copy of the Resolve, passed by the General Court, on the first instant, upon the Subject matter of which Resolve, a Committee of both houses had yesterday the honor of a Conference with your Excellency. We are clearly of opinion, that the words of the Resolve will not admit of such a construction as was suggested to your Excelly by Genl Heath, but that they plainly put the Officers & Soldiers of the Militia, now to be raised, upon the same footing in all respects, as the rest of the American Army, under your Excellency’s command, and that they were so intended by the Court. We could have wished, that Genl Heath had defer’d giving the information he did, to your Excelly, unless he had been possess’d

of fuller evidence, than he appears to have had. We trust this account of the matter will be fully satisfactory to your Excelly, and prevent any difficulties from arising upon this head. In the Name, & by order of, the General Court of the Massachusetts Bay

W. Sever

